Cook, P. J.,
delivered the opinion of the court.
The complainants filed in the chancery court of Jasper . county their bill of complaint, praying for the partition of certain lands described in the bill of complaint. The bill alleged that complainants were the sole surviving heirs at law of Demaris Ulmer, deceased, who died intestate, and who was the owner of the lands described when she died. Appellee answered the bill, and alleged that he was the owner of the land; the deceased having deeded same to him before her death. To this answer, appellants replied, denying under oath the execution of the deed by Demaris Ulmer.
*188The evidence offered by complainants supported the allegations of their bill. Defendant offered no evidence, except what purported to be a certified copy of the deed in question. At the close of complainant’s case, the record shows, defendant’s counsel pulled the certified copy from his' pocket and offered it in evidence. Complainants objected to the introduction of the certified copy of the deed, and the court overruled the objection, and followed with a decree dismissing the bill. This was manifest error. See sections 1956 and 1974, Code of 1906.

Reversed and remanded.